Bell, Chief Judge.
Defendants were convicted in the Recorder’s Court of the City of Mountain View of ordinance violations. The Superior Court of Clayton County sustained defendants’ petitions for certiorari and the city has appealed.
By the Act approved January 20,1978 (Ga. L. 1978, p. 3003) the Act creating the City of Mountain View was repealed in its entirety. This legislation has been held to be constitutional by the Supreme Court. City of Mountain View v. Clayton County, 242 Ga. 163; motion for reconsideration denied September 26, 1978. Thus, the case is moot as Mountain View has ceased to exist as a municipality.

Appeal dismissed.


Shulman and Birdsong, JJ., concur.